United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 19-1447
                    ___________________________

                        United States of America

                                  Plaintiff Appellee

                                    v.

                         Octavio Cortez Fierros

                               Defendant Appellant
                             ____________

                Appeal from United States District Court
               for the Northern District of Iowa - Waterloo
                              ____________

                      Submitted: January 13, 2020
                         Filed: April 1, 2020
                            [Unpublished]
                           ____________

Before COLLOTON, SHEPHERD, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.
       Appellant Octavio Cortez Fierros pled guilty to one count of conspiracy to
distribute methamphetamine. The district court1 sentenced Fierros to 420 months’
imprisonment. Fierros appeals the district court’s imposition of a leadership
enhancement under U.S.S.G. § 3B1.1(a) and denial of a reduction for acceptance of
responsibility under U.S.S.G. § 3E1.1. Finally, Fierros contends his sentence is
substantively unreasonable. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

I. Background

       On February 6, 2018, the grand jury indicted Fierros on a single count of
conspiracy to distribute at least 500 grams or more of a mixture or substance
containing a detectible amount of methamphetamine, which contained 50 grams or
more of actual methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A),
846, and 851. Fierros pled guilty to the charge. The presentence investigation report
(“PSIR”) attributed 12.95 kilograms of methamphetamine to Fierros based upon
evidence that one of his co-conspirators indicated that he had redistributed 10
kilograms of ice methamphetamine for Fierros, including 2 kilograms seized in a
controlled buy, and the seizure of approximately 2.95 additional kilograms in two
other controlled buys from Fierros.

      Because the offense involved 4.5 kilograms or more of ice methamphetamine
Fierros’ base level offense was 38. See U.S.S.G. § 2D1.1(c)(1). The PSIR
recommended a four-level leadership enhancement under U.S.S.G. § 3B1.1(a) for an
adjusted offense level of 42. It also recommended a three-level reduction for
acceptance of responsibility under U.S.S.G. § 3E1.1.




      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                         -2-
       During the sentencing hearing the district court took testimony from two
cooperating witnesses and an investigating officer. A co-conspirator testified that
Fierros both recruited him and fronted methamphetamine to him for resale. The co-
conspirator testified that while he set his own prices, he owed Fierros the front price
established by Fierros when the drugs were delivered to him for resale. He stated that
Fierros would dispatch two other dealers to deliver him the fronted
methamphetamine. The witness also described how Fierros summoned him to a
meeting at a hotel to discuss which of their co-conspirators might be cooperating with
law enforcement.

       Another co-conspirator testified that Fierros recruited her to answer his phones,
translate, drive, and help arrange drug deals. The witness believed that Fierros
organized drug transactions and supervised her and the other co-conspirators. She
also testified that Fierros determined the quantity of methamphetamine that could be
distributed in the conspiracy. Lastly, one of the officers working the Fierros
investigation testified that surveillance and controlled buys established Fierros’
leadership role in the drug trafficking conspiracy. He explained that, based on
various dealers arriving after Fierros was contacted for deals and Fierros’ telephonic
oversight of the exchanges, he believed Fierros led the operation.

       After presenting its evidence, the government argued it had established Fierros
was organizing, managing, and leading multiple people in the conspiracy and that if
the court found either the leadership enhancement applied or that Fierros was
responsible for at least 12.95 kilograms of methamphetamine, Fierros was not entitled
to acceptance of responsibility. The court agreed, finding the four-level enhancement
for being an organizer or leader applied, that the government had proven by a
preponderance of the evidence that the drug quantity reasonably attributable to
Fierros was at least 12.95 kilograms of ice methamphetamine, and that Fierros had
“frivolously contested the facts of the case.” With a total offense level of 42, the



                                          -3-
advisory guideline range was 360 months to life imprisonment. The district court
imposed a 420-month sentence. Fierros appeals.

II. Analysis

       We review the district court’s findings of fact underlying the imposition of a
sentence enhancement for clear error. United States v. Vasquez, 552 F.3d 734, 737
(8th Cir. 2009). The sentencing guidelines provide for a four-level enhancement
when a defendant is an organizer or leader of a criminal activity involving five or
more participants. U.S.S.G. § 3B1.1(a). Sentencing courts consider all of the
circumstances relating to the defendant’s role in the offense, including: whether he
exercised decision-making authority; the nature of the defendant’s participation;
recruitment of accomplices; the defendant’s claimed share of the fruits of the crime;
participation in planning or organizing the offense; the nature or scope of the illegal
activity; and the degree of control over other participants. Id. at § 3B1.1, cmt. n.4.
Although the terms “organizer or leader” are to be construed broadly and a defendant
need not directly control co-conspirators, he must do more than simply distribute
drugs for re-sale. United States v. Thompson, 210 F.3d 855, 861 (8th Cir. 2000).

      Fierros played a key role in channeling large quantities of drugs to a network
of Iowa dealers. The investigating officer’s testimony identified Fierros as the
primary contact for facilitating drug transactions with lower-level dealers. In addition
to being the source of the methamphetamine for the conspiracy, Fierros recruited
others to join the conspiracy. A co-conspirator testified that she and the other co-
conspirators worked under Fierros’ supervision and organization and he determined
the amount of methamphetamine they could sell. Another co-conspirator described
Fierros’ ability to summon him to a meeting to discuss leaks to law enforcement.
These facts, when viewed in the aggregate, demonstrate that Fierros retained control,
oversight, and management of the conspiracy and its participants. The district court
did not err in applying the leadership enhancement for Fierros’ role in the conspiracy.

                                          -4-
       A defendant who pleads guilty is not entitled to an acceptance of responsibility
reduction as a matter of right. U.S.S.G. § 3E1.1, cmt. n.3. If the defendant falsely
denies or frivolously contests relevant conduct, the sentencing court may find the
defendant has failed to clearly demonstrate acceptance of responsibility and deny the
reduction. Id. at § 3E1.1, cmt. n.1(A). Here, the district court found that at least
12.95 kilograms of methamphetamine were attributable to Fierros. Fierros
consistently denied any involvement beyond 4.5 kilograms. The district court did not
clearly err in finding Fierros’ co-conspirators’ testimony established Fierros sold
much more than 4.5 kilograms of methamphetamine and that he frivolously contested
relevant conduct.

      As to Fierros’ final claim, we review the substantive reasonableness of a
sentence for abuse of discretion. United States v. Wilcox, 666 F.3d 1154, 1156 (8th
Cir. 2012). A sentence within the guideline range is presumptively reasonable on
appeal. United States v. Canania, 532 F.3d 764, 773 (8th Cir. 2008). Fierros’
sentence was within the guideline range. The district court weighed Fierros’ lack of
criminal history, youth, and guilty plea against the high quantity of
methamphetamine, his profit motive, his establishment of a drug distribution network
in Iowa, and his illegal immigration status. We find no abuse of discretion in
imposing the within-range sentence.

III. Conclusion

      For the forgoing reasons, we affirm the sentence imposed.
                      ______________________________




                                         -5-